Citation Nr: 9901206	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected histoplasmosis of the left lung.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from September 1947 to April 
1949 and from May 1951 to March 1953.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of an October 1996 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Boise, Idaho.

The Board notes that in a December 1996 statement, the 
veteran claimed entitlement to a restoration of a 30 percent 
disability rating for histoplasmosis.  This matter has not 
been previously addressed and is, therefore, referred to the 
RO for appropriate action.

The Board also notes that subsequent to perfecting this 
appeal, the veteran filed a claim for service connection for 
COPD/emphysema as secondary to the service-connected 
disability of left lung, histoplasmosis.  This claim, which 
was denied by the RO in a September 1998 rating decision has 
not been appealed.  Therefore, this issue is not currently 
before the Board.


REMAND

The veteran was granted service connection for histoplasmosis 
of the left lung in a March 1956 rating decision pursuant to 
Diagnostic Code 6899-6821-527.  In a March 1978 rating 
decision, the Diagnostic Code under which the veteran was 
rated was changed to 6899-6602.  The veteran was rated by 
analogy to bronchial asthma under Diagnostic Code 6602 
because prior to October 1996, the rating schedule did not 
provide a specific evaluation for histoplasmosis.  

The veteran filed a request for increased rating for his 
service connection left lung disability in June 1996.  The 
Board notes that a Diagnostic Code for evaluation of 
histoplasmosis was codified effective October 1996, 61 Fed. 
Reg 46720-46731 (1996).  38 C.F.R. 38 C.F.R. § 4.97, 
Diagnostic Code 6834.  Where the law or regulation changes 
before conclusion of the appeal process, the version most 
favorable to the appellant applies, unless otherwise 
provided.  Karnas v. Derwinski, 1 Vet App 308 (1991).

While the Reasons and Bases portion of the November 1996 
statement of the case indicates that a noncompensable 
evaluation is assigned for healed and inactive mycotic 
lesions, which mirrors the language of Diagnostic Code 6834, 
the rating criteria for this Diagnostic Code was not provided 
to the veteran.  The Court's holding in Karnas requires that 
in all cases VA fully adjudicate a veteran's claim under both 
the new and old law and regulation to determine the extent to 
which each may be favorable to the veteran.  DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  Thus, the veterans 
histoplasmosis must be evaluated under both the old and the 
new rating criteria to determine which version is most 
favorable.

The Board notes that in a September 1997 statement, the 
veteran questioned the sufficiency of the July 1997 VA 
examination.  The veteran indicated that he was not 
interviewed during the examination and that no X-rays, 
treadmill or other diagnostic tests were performed.  
Evaluation under Diagnostic Code 6602 requires analysis of 
statistics obtained by the results of pulmonary function 
tests.  The last pulmonary function tests of record were 
performed in 1995.  The Board finds that those examination 
results are stale and do not provide adequate information 
concerning the current nature of the veterans pulmonary 
function capacity.  Furthermore, the examiner did not discuss 
the presence or absence of mycotic lesions, hemoptysis 
productive cough, fever, weight loss or night sweats which is 
required for a proper analysis under Diagnostic Code 6834.  
Therefore, the case must also be remanded for a current VA 
examination.

Accordingly, the case is REMANDED to the RO for action as 
follows:


1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for a lung disorder 
since July 1997.  After securing the 
necessary authorizations for release 
of this information, the RO should 
seek to obtain copies of all treatment 
records referred to by the veteran.  
Any medical records so obtained should 
be associated with the veteran's 
claims folder.

2. Thereafter, the veteran should be 
afforded a VA medical examination by a 
specialist in pulmonary medicine to 
determine the existence, nature and 
severity of his histoplasmosis. The 
veteran's claims folder should be made 
available to the examiner for review 
prior to the examination. All testing 
deemed to be necessary by the 
examiner, including pulmonary function 
tests and any tests necessary to 
determine the presence or absence of 
mycotic lesion, should be conducted 
and results reported in detail.  The 
examiner should also comment on the 
presence or absence of hemoptysis, 
productive cough, fever, weight loss 
and night sweats.  The report of the 
examination should be associated with 
the veterans claims folder.

3. The RO should then reconsider the 
veterans claim in light of the new 
regulations pertaining to the 
evaluation of histoplasmosis, 
effective on October 7, 1996 and 
should apply the law and regulations 
most favorable to the veteran.  See 
Karnas, 1 Vet. App. at 313.  The 
veterans contentions concerning 
restoration of the previously assigned 
30 percent disability rating should 
also be considered. 


If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided an appropriate 
supplemental statement of the case and afforded an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board is 
required as a matter of law to ensure compliance, and will 
further remand the case to ensure compliance with the remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
